Citation Nr: 1018867	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-04 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability (not including cold weather injuries or scar to 
the right foot).

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a pulmonary 
disability, to include pneumonia and asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to July 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Appeals (VA) Regional Office (RO) in Columbia, South 
Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the has 
a right leg disability related to his active service.

2.  The Veteran's right knee traumatic arthritis is 
etiologically related to the Veteran's active service.

3.  The Veteran's pulmonary disability is etiologically 
related to the Veteran's active service.


CONCLUSIONS OF LAW

 1.  A right leg disability was not incurred in, or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  

2.  Traumatic arthritis of the right knee was incurred in 
active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

3.  A pulmonary disability was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, the record reflects that the Veteran was 
provided all required notice by letters mailed in April 2008.  
In addition, the Veteran's service treatment records and 
pertinent post-service treatment records have been obtained.  

The Board acknowledges that the Veteran was not afforded an 
examination with respect to his right leg claim.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, service treatment records fail to show any 
right leg complaints or treatment.  Furthermore, the post-
service clinical evidence fails to demonstrate any right leg 
complaints other than those referable to residuals of cold 
injury, for which service connection is already in effect.  
Moreover, while the Veteran's lay statements have been 
reviewed, these do not reflect a continuity of symptomatology 
dating back to active service.  For these reasons, an 
examination is not required here, even under the low 
threshold of McLendon.

Further regarding the duty to assist, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran contends that he has a right leg disability, a 
right knee disability and a pulmonary condition related to 
his active service.  Specifically the Veteran contends that 
he injured his right knee when he jumped off a tank wearing a 
heavy pack during his active service.  He also contended that 
he was hit in the right foot and right leg by land mine 
fragments (a right foot scar is already service-connected).  
Further, he asserts that his pulmonary condition was caused 
by exposure to chemicals as well as searching poorly 
ventilated bunkers during his active service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are generally not competent to opine as to 
medical etiology or render medical opinions.  Barr v. 
Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Moreover, in limited circumstances, in 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Turning now to the evidence of record, examination upon 
enlistment dated July 1944 noted normal musculoskeletal 
system and normal lungs.  Service treatment records are 
silent to treatment as to right knee and right leg disorders 
during active service.  A May 1945 treatment record indicated 
that the Veteran was admitted to a field hospital with a 
diagnosis of pneumonia in the right lower lobe, but x-rays 
were negative and examination showed nasopharynhgitis.

In a statement submitted by the Veteran dated July 1947, he 
indicated that he was hospitalized for three weeks for trench 
foot and pneumonia.  He reported that he was discharged in 
July 1946 and had not received any medical treatment since 
his discharge.

A June 2008 letter written by K.J.L., M.D., noted that the 
Veteran has had a diagnosis of intrinsic asthma and chronic 
rhinitis since the 1990s with worsening pulmonary function 
tests since September 2007.  Additionally, the physician 
noted that the etiology of the Veteran's hypoxemia had not 
yet been determined.  

A March 2008 treatment record from G.R.S., D.O., reflected 
the Veterans complaints of leg pain beginning after his 
hospitalization while he was serving overseas.  The Veteran 
reported that he injured his right knee after jumping off a 
tank in Belgium.  Since that incident he had a lot of 
arthritic problems and pain in the right knee.  Additionally, 
the Veteran reported that when he was stationed on the 
Siegfried line in Northern France, he was stuck in a bunker 
for approximately 2 weeks with an unventilated stove.  For 
the two years following service, he stated he coughed up a 
lot of black phlegm.  He currently had persistent breathing 
problems.  The physician provided an impression of right 
traumatic injury to the knee, most likely with some traumatic 
disruption of the intra-articular compartment, as well as 
residual traumatic arthritis.  The physician stated that 
while many years had passed, the Veteran had the sequalae of 
a significant traumatic arthritis in the right lower 
extremity at the knee.  Additionally, he had pulmonary 
disease but the physician could not say whether his reported 
pulmonary injury in service led to his current residual 
problem.

A September 2008 VA treatment record indicated that the 
Veteran had recently been hospitalized for pneumonia and also  
had occasional arthritis in the right knee.  A diagnosis of 
asthma was provided.  

A November 2008 follow-up record from G.R.S., D.O., stated 
that in his medical opinion the Veteran's medical conditions, 
including his post traumatic arthritis of the right knee, 
were directly related to his active service in World War II.  
Additionally, the physician stated that, regarding pulmonary 
disease, the Veteran had never smoked, and work exposure both 
pre- and post-military time was not associated with any 
environment that would have caused pulmonary disease.  

A December 2008 medical opinion from Dr. K.L., noted that the 
Veteran had been exposed to white phosphorous as well as 
other chemicals now known to cause pulmonary damage.  She 
indicated that the Veteran had never smoked, nor had he had 
employment exposure that would explain the development of 
COPD with hypoxemia.  As a result of his COPD with hypoxemia, 
the Veteran has required multiple bursts of steroids in 
addition to Advair, Albuterol, and twenty four hour oxygen.  
The doctor opined that the Veteran's pulmonary condition was 
directly related to his service during World War II.

Having considered the objective evidence of record, as 
detailed in pertinent part above, the Board finds no support 
for a grant of service connection for a right leg disability 
(again noting that a right foot scar and cold injury 
residuals are already service-connected).  Indeed, while the 
Veteran contends he has a right leg disability related to his 
active service, there is no objective medical evidence in 
either the Veteran's service treatment records, or his post 
service treatment records of a diagnosis or manifestations of 
any right leg disability, other than his service connected 
residuals of a cold injury and shell fragment wound which are 
not at issue here.  Therefore the evidence does not show that 
the Veteran currently has any manifestations of a right leg 
disability.  In absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board is required to enter 
decisions based on the laws and regulations passed.  38 
U.S.C.A. § 7104.
  
As there is no evidence showing that the Veteran incurred a 
right leg disability during his active service, the Board 
must find that the preponderance of the evidence is against 
entitlement to service connection for a right leg disability.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

With respect to the Veteran's claims of entitlement to 
service connection for a right knee disability and a 
pulmonary condition, the Board finds support for a grant of 
service connection here.  In this vein, it is noted that for 
a Veteran to prevail in a claim it must only be demonstrated 
that there is an approximate balance of positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for benefits to be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The record here includes private treatment reports containing 
opinions relating the Veteran's right knee disability to his 
active service.  The Veteran reported that he jumped from a 
tank with a heavy pack on during service, causing his knee to 
buckle.  A field medic taped his knee for him and he did not 
receive further treatment.  Post service private treatment 
records reflect a diagnosis of traumatic arthritis of the 
right knee.  Moreover, in a November 2008 statement, G.R.S., 
D.O., expressed his medical opinion that the Veteran suffered 
from medical conditions, including diagnosed traumatic 
arthritis of the right knee, that were directly related to 
his service during World War II.  

The Board also notes that the Veteran's private treatment 
records indicated that his pulmonary condition is related to 
his active service.  Particularly, the Board notes that the 
Veteran was treated for nasopharyngitis during his active 
service.  Additionally, the Veteran stated that he worked in 
an underground poison gas storage dump in Dresden Germany, as 
well as had a pulmonary injury while working in the Siegfried 
Line after which he reported persistent problems with 
coughing and phlegm.  Further, Dr. K.L., opined that the 
Veteran's pulmonary condition was directly related to his 
service during World War II, particularly because the Veteran 
had never smoked, nor had he had employment exposure that 
would explain the development of his COPD with hypoxemia.  

The above opinions support an award of service connection for 
a right knee disability and for pneumonia.  In so finding, it 
is noted that no other medical evidence of record refutes the 
favorable opinions of record.  Accordingly, service 
connection is granted for a right knee disability and for 
pneumonia.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).




ORDER

Service connection for a right leg disability is denied.

Service connection for a right knee disability is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Service connection for a pulmonary condition is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


